This cause was tried in the court below before a judgepro tempore, who, on December 4, 1911, overruled a motion for a new trial, and made and entered an order extending the time for plaintiff in error to make and serve a case-made for a period of 60 days from said date. In the same order plaintiff was given ten days thereafter to suggest amendments, the case-made to be signed and settled upon three day's notice by either party. But the same was not signed and settled by the judge protempore until the 2d day of May, 1912. The motion of defendant in error to dismiss, on the ground that the judge pro tempore
was without power to sign and settle the *Page 142 
case-made after the time fixed in the order had expired, is sustained. City of Shawnee v. State Publishing Co. et al.,33 Okla. 363, 125 P. 462; Missouri Pacific Ry. Co. v. Preston,63 Kan. 819, 66 P. 1050.
HAYES, C. J., and KANE and LOOFBOURROW, JJ., concur; WILLIAMS, J., absent, and not participating.